United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          January 17, 2007

                                               Before

                            Hon. WILLIAM J. BAUER, Circuit Judge

                            Hon. KENNETH F. RIPPLE, Circuit Judge

                         Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-3510


RITA J. MCCONVILLE,
                                 Petitioner,
                                                        Petition for Review of an Order of the
       v.                                               Securities and Exchange Commission


UNITED STATES SECURITIES AND                            No. 3-11330
EXCHANGE COMMISSION,
                      Respondent.




                                            ORDER

        On November 27, 2006, McConville filed a petition for rehearing en banc. On consideration
of the petition for rehearing, the slip opinion issued in the above-entitled cause on October 11, 2006
is hereby amended as follows. On page 11, the following footnote is added to the paragraph that
currently ends with “Id. at 142.”:

       McConville is not being found liable under an aiding and abetting theory of liability.
       It should be noted, however, that the Securities Exchange Act provides that in certain
       actions brought by the SEC, liability attaches to “any person that knowingly provides
       substantial assistance to another” in violation of the statute. See 15 U.S.C. § 78t(e).
       Congress enacted this provision subsequent to the Supreme Court’s decision in
       Central Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., which holds
       that there is no aiding and abetting liability in private actions under § 10(b) and Rule
No. 05-3510                                                                                   Page 2



       10b-5. See 511 U.S. 164, 191 (1994).

       In all other respects, the members of the original panel have voted to DENY the petition for
rehearing. No judge in regular active service requested a vote on the petition for rehearing en banc.

       Accordingly, the petition for rehearing is DENIED.